     Case 3:16-cv-00003-RCJ-WGC Document 62 Filed 06/17/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    GARY CRAIG ROSALES,                              Case No. 3:16-cv-00003-RCJ-WGC
12                      Petitioner,                    ORDER
13           v.
14    DWIGHT NEVEN, et al.,
15                      Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (first request) (ECF No.

18   61), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

20   (first request) (ECF No. 61) is GRANTED. Petitioner will have up to and including June 29,

21   2021, to file a response to the motion to dismiss (ECF No. 60).

22          DATED: June 17, 2021.
23                                                               ______________________________
                                                                 ROBERT C. JONES
24                                                               United States District Judge
25

26
27

28
                                                      1
